Dismiss and Opinion Filed December 30, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00760-CV

            DALLAS COUNTY HOSPITAL DISTRICT D/B/A
         PARKLAND HEALTH & HOSPITAL SYSTEM, Appellant
                            V.
                DELLA MAE WILLIAMS, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-18710

                         MEMORANDUM OPINION
                 Before Justices Whitehill, Schenck, and Browning
                            Opinion by Justice Schenck
      Appellant appeals from the trial court’s interlocutory order denying its

motion to dismiss appellee’s healthcare liability claims for failure to file an expert

report. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.014(a)(9), 74.351. Before

the Court is appellant’s status report informing the Court that appellee has filed a

notice of nonsuit of her claims and the trial court has signed an order of nonsuit.

Because appellee has nonsuited her claims, appellant seeks dismissal of this appeal

as moot. See Klein v. Hernandez, 315 S.W.3d 1, 3 (Tex. 2010) (holding that after

non-suit in the trial court, “there was no live controversy for the court of appeals to
decide”). We construe appellant’s status report as a motion to dismiss, grant the

motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                             /David J. Schenck/
                                             DAVID J. SCHENCK
                                             JUSTICE

200760F.P05




                                       –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DALLAS COUNTY HOSPITAL                       On Appeal from the 134th Judicial
DISTRICT D/B/A PARKLAND                      District Court, Dallas County, Texas
HEALTH & HOSPITAL SYSTEM,                    Trial Court Cause No. DC-19-18710.
Appellant                                    Opinion delivered by Justice Schenck.
                                             Justices Whitehill and Browning
No. 05-20-00760-CV         V.                participating.

DELLA MAE WILLIAMS, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 30th day of December, 2020.




                                       –3–